 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement is entered into this 1st day of May, 2006 between
SFX Entertainment, Inc. d/b/a Live Nation (the “Company”) and Bruce Eskowitz
(the “Employee”) and effective the 1st day of October, 2005 (“Effective Date”).
     WHEREAS, the Company and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1. TERM OF EMPLOYMENT.
     The Employee’s term of employment starts on the effective date of this
Agreement and ends on the close of business on the 30th day of September, 2007.
2. TITLE AND DUTIES.
     (a) The Employee’s title is President of Global Venues and Sales, to
include Worldwide Venues, Corporate Alliances, and Premium Seats. Employee’s
office and job duties will be located in Los Angeles, California. This contract
is performable in California. The Employee will perform job duties that are
usual and customary for this position, and will perform additional services and
duties that the Company may from time to time designate that are consistent with
the usual and customary duties of this position. The Employee will report to the
President and CEO of Company, currently Michael Rapino, or his successor as
President and CEO. The Employee will devote his full working time and efforts to
the business and affairs of Company.
     (b) Exclusive Services. During employment with the Company, Employee shall
not be employed elsewhere, nor shall he engage in any competitive activity and,
except as set forth in the preceding clause (a) of this Section 2, shall not
render any services to any other person or business, or acquire any interest of
any type in any other business which is in competition with Company, provided,
however, that the foregoing shall not be deemed to prohibit Employee from
acquiring, solely as an investment, (i) up to 5% of any securities of a
partnership, trust, corporation or other entity so long as Employee remains a
passive investor in such entity and such entity is not, directly or indirectly,
in competition with Company or (ii) up to 5.0% of the outstanding equity
interests of any publicly held company.
3. COMPENSATION AND BENEFITS
     (a) Base Salary. The Company will pay the Employee an annual base salary of
$525,000.00. The Employee will be eligible for annual raises commensurate with
Company policy, but in no event less than 4% each year. All payments of base
salary will be made in installments according to the Company’s regular payroll
practice, prorated monthly or weekly where appropriate, and subject to any
increases that are determined to be appropriate by the Board or its Compensation
Committee

1



--------------------------------------------------------------------------------



 



     (b) Bonus.
          (i) Employee will be eligible to receive a bonus in the amount of
$225,000.00, payable upon execution of this Agreement.
          (ii) Beginning with calendar year 2006, Employee will be eligible to
receive a performance bonus as set forth in the Performance Bonus Calculation
attached as “Exhibit A” to this Employment Agreement. Employee’s Target Bonus is
$350,000.00, at 10% EBITDA growth. Employee is entitled to a pro rata bonus for
any year in which his employment is terminated; the amount (if any) of the
Performance Bonus for that calendar year will be pro rated based upon the number
of months during such calendar year that the Employee provided full–time
services for the Company pursuant to this Agreement. Employee shall not be
entitled to a pro rata bonus if his employment is terminated for Cause. The
Company reserves the right to modify the Performance Bonus Plan due to business
circumstances such as business acquisition, business sale, accounting or
non-operational circumstances. Employee shall be entitled to no less than a
pro-rata bonus as of the date of any such acquisition, sale, or other such
non-operational circumstance.
     (c) Employment Benefit Plans. The Employee will be entitled to participate
in all pension, profit sharing, and other retirement plans, all incentive
compensation plans, and all group health, hospitalization and disability or
other insurance plans, paid vacation, sick leave and other employee welfare
benefit plans in which other similarly situated employees of the Company may
participate as stated in the employee guide.
     (d) Relocation Expenses. Employee’s relocation expenses to Los Angeles,
California will be paid for by the Company pursuant to the Enhanced Relocation
Benefits package. Employee shall have up to eighteen (18) months from the date
of this Agreement to complete the relocation.
     (e) Business Expenses. The Company will pay or reimburse the Employee for
all normal and reasonable travel and entertainment expenses incurred by the
Employee in connection with the Employee’s responsibilities to the Company upon
submission of proper vouchers in accordance with the Company’s expense
reimbursement policy. The Company will provide the Employee with access to a
credit card, subject to the approval of the credit card company and based on the
Employee’s credit history, and which should only be used for business purposes.
Payment is the responsibility of the Employee.
     (f) Stock Options. Employee shall receive a grant of 200,000 stock options
for shares of common voting stock in CCE Spinco. Such grant shall be contingent
on the closing of the spin-off of Company from its current parent, Clear Channel
Communications, Inc. and issued within five (5) days after the closing of the
spin-off transaction. The option price shall be the fair market value on the
grant date. Any future stock option grants will be granted based upon the
performance of the Employee, which will be assessed in the sole discretion of
the Company and the Compensation Committee of the Board. All option grants shall
be made under the terms and conditions set forth in the applicable plan under
which they are issued. The Company reserves the right to modify any future
Company stock option plan with respect to the change of control or any other
provision of said plan. The Company’s obligations under this Agreement to the
Employee in the area of stock options are conditioned upon and subject to the
Company’s

2



--------------------------------------------------------------------------------



 



decision, in its sole discretion, to: 1) alter, suspend or discontinue its stock
option grant program; or 2) replace the program with an alternative form or
method of compensation
4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION.
     During the course of the Employee’s employment with the Company, the
Company will provide the Employee with access to certain confidential
information, trade secrets, and other matters which are of a confidential or
proprietary nature, including but not limited to the Company’s customer lists,
pricing information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, and other information
the Company treats as confidential or proprietary (collectively the
“Confidential Information”). The Company provides on an ongoing basis such
Confidential Information as the Company deems necessary or desirable to aid the
Employee in the performance of his duties. The Employee understands and
acknowledges that such Confidential Information is confidential and proprietary,
and agrees not to disclose such Confidential Information to anyone outside the
Company except to the extent that (i) the Employee deems such disclosure or use
reasonably necessary or appropriate in connection with performing his duties on
behalf of the Company; (ii) the Employee is required by order of a court of
competent jurisdiction (by subpoena or similar process) to disclose or discuss
any Confidential Information, provided that in such case, the Employee shall
promptly inform the Company of such event, shall cooperate with the Company in
attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such court order; or (iii) such Confidential
Information becomes generally known to and available for use in the industries
in which the Company does business, other than as a result of any action or
inaction by the Employee. The Employee further agrees that he will not during
employment and/or at any time thereafter use such Confidential Information in
competing, directly or indirectly, with the Company. At such time as the
Employee shall cease to be employed by the Company, he will immediately turn
over to the Company all Confidential Information, including papers, documents,
writings, electronically stored information, other property, and all copies of
them, provided to or created by him during the course of his employment with the
Company. This nondisclosure covenant is binding on the Employee, as well as his
heirs, successors, and legal representatives, and will survive the termination
of this Agreement for any reason, or end of employment, regardless of the reason
or circumstance.
5. NONSOLICITATION OF COMPANY EMPLOYEES OR VENDORS.
     To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the term of the Employee’s employment with the
Company and for a period of 12 months thereafter, regardless of the reason for
the termination or end of employment, the Employee will not, directly or
indirectly, (i) hire any current or prospective employee or vendor of the
Company, or any subsidiary or affiliate of the Company (including, without
limitation, any current or prospective employee of the Company within the
6-month period preceding the Employee’s last day of employment with the Company
or within the 12-month period of this covenant) who worked, works, has been
offered employment by, or provided material services to the Company;
(ii) solicit or encourage any such employee to terminate their employment or any
vendor to terminate its business relationship with the Company, or any
subsidiary or affiliate of the Company; or (iii) solicit or encourage any such
employee or vendor to accept employment or a contract with any business,
operation, corporation, partnership, association, agency, or other

3



--------------------------------------------------------------------------------



 



person or entity with which the Employee may be associated. This nonsolicitation
covenant is binding on the Employee and will survive the expiration or
termination of this Agreement, or the end of employment for any reason.
6. NON-COMPETITION DURING TERM.
     To further preserve the rights of the Company pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by the Company
under this Agreement, during the Employee’s employment with the Company the
Employee will not, directly or indirectly, as an owner, director, principal,
agent, officer, employee, partner, consultant, servant, or otherwise, carry on,
operate, manage, control, or become involved in any manner with any business,
operation, corporation, partnership, association, agency, or other person or
entity which is in the same business as the Company in any location in which the
Company, or any subsidiary or affiliate of the Company, operates or has plans or
has projected to operate during the Employee’s employment with the Company,
including any area within a 50-mile radius of any such location. The foregoing
shall not prohibit the Employee from owning up to 5.0% of the outstanding stock
of any publicly held company.
     The Company and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect the Company’s business interests and Confidential Information.
7. TERMINATION.
     The Employee’s employment with the Company may be terminated under the
following circumstances:
     (a) Death. The Employee’s employment with the Company shall terminate upon
his death.
     (b) Disability. The Company may terminate the Employee’s employment with
the Company if, as a result of the Employee’s incapacity due to physical or
mental illness, the Employee is unable to perform his duties under this
Agreement on a full-time basis for more than 90 days in any 12 month period, as
determined by the Company.
     (c) Termination By The Company Without Cause. The Company may terminate
Employee’s employment hereunder without Cause at any time after providing
written notice to Employee.
     (d) Termination By The Company For Cause. The Company may also terminate
the Employee’s employment for Cause. For purposes of the Agreement, “Cause”
shall mean: (i) conduct by the Employee constituting a material act of willful
misconduct in connection with the performance of his duties, including, without
limitation, violation of the Company’s policy on sexual harassment,
misappropriation of funds or property of the Company or any of its affiliates
other than the occasional, customary and de minimis use of Company property for
personal purposes, or other willful misconduct as determined in the sole
discretion of the Company; (ii) continued, willful and deliberate
non-performance by the Employee of his duties hereunder (other than by reason of
the Employee’s physical or mental illness, incapacity or disability); (iii) the
Employee’s refusal or failure to follow lawful directives consistent with his
title and position

4



--------------------------------------------------------------------------------



 



and the terms of this Agreement; (iv) a criminal or civil conviction of the
Employee, a plea of nolo contendere by the Employee, or other conduct by the
Employee that, as determined in the sole discretion of the Board, has resulted
in, or would result in if he were retained in his position with the Company,
material injury to the reputation of the Company, including, without limitation,
conviction of fraud, theft, embezzlement, or a crime involving moral turpitude;
(v) a breach by the Employee of any of the provisions of this Agreement; or
(vi) a violation by the Employee of the Company’s employment policies.
     (e) Termination by The Employee For Good Reason. Employee may terminate
this Agreement at any time for “Good Reason,” which is defined as one of the
following: (i) a repeated failure of the Company to comply with a material term
of this Agreement after written notice by the Employee specifying the alleged
failure; or (ii) a substantial and unusual change in Employee’s position,
duties, responsibilities, and authority without an offer of additional
reasonable compensation as determined by Company in light of compensation levels
for similarly situated employees; or (iii) a substantial and unusual reduction
in Employee’s duties, responsibilities and authority. If Employee elects to
terminate this Agreement for “Good Reason” as described above in this paragraph,
the Company shall have five (5) days after the written notice within which to
cure. If Company fails to cure within the applicable period, Employee’s
termination for good reason shall become effective at the end of the 5th day of
such cure period.
8. COMPENSATION UPON TERMINATION.
     In the event that Employee’s employment hereunder is terminated, Employee
shall be entitled to the following upon such termination:
     (a) Death. If the Employee’s employment with the Company terminates by
reason of his death, the Company will, within the time period as required under
the laws of the State of California, pay in a lump sum amount to such person as
the Employee shall designate in a notice filed with the Company or, if no such
person is designated, to the Employee’s estate, the Employee’s accrued and
unpaid base salary, any accrued but unpaid expenses, and prorated bonus, if any
(See Exhibit A), and any payments to which the Employee’s spouse, beneficiaries,
or estate may be entitled under any applicable employee benefit plan (according
to the terms of such plans and policies).
     (b) Disability. If the Employee’s employment with the Company terminates by
reason of his disability, the Company shall, within the time period as required
under the laws of the State of California, pay in a lump sum amount to the
Employee his accrued and unpaid base salary, any accrued but unpaid expenses,
and prorated bonus, if any (See Exhibit A), and any payments to which he may be
entitled under any applicable employee benefit plan (according to the terms of
such plans and policies).
     (c) Termination by the Company For Cause. If the Employee’s employment with
the Company is terminated by the Company for Cause, the Company will, within the
time period as required under the laws of the State of California, pay in a lump
sum amount to the Employee his accrued and unpaid base salary, any accrued but
unpaid expenses, and any payments to which he may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies).

5



--------------------------------------------------------------------------------



 



     (d) Termination by the Company Without Cause or Termination by Employee for
Good Reason.
     (A) If the Employee’s employment with the Company is terminated by the
Company Without Cause, the Company will, within the time period as required
under the laws of the State of California, pay in a lump sum amount to the
Employee his accrued and unpaid base salary, prorated bonus, if any (See
Exhibit A), unreimbursed expenses; any payments to which he may be entitled
under any applicable employee benefit plan (according to the terms of such plans
and policies), and in addition, any stock options granted to Employee pursuant
to Section 3(f) during the term of this Agreement shall vest at a rate of 20%
per year up to the date of termination.
     (B) If the Employee’s employment with the Company is terminated by the
Employee for Good Reason, the Company will, within the time period as required
under the laws of the State of California, pay in a lump sum amount to the
Employee his accrued and unpaid base salary, prorated bonus, if any (See
Exhibit A), unreimbursed expenses; and any payments to which he may be entitled
under any applicable employee benefit plan (according to the terms of such plans
and policies).
     (C) Additionally, Employee may select either option (C)(i) or (C)(ii)
below:
(i) If the Employee signs a general release of claims in a form and manner
satisfactory to the Company, the Company will, within 90 days, pay to the
Employee a lump sum amount equal to six (6) months of the Employee’s annual base
salary, less applicable federal and state withholding and all other ordinary
payroll deductions.
OR
(ii) Employee may elect to become a part-time consultant to Company in exchange
for severance pay and agrees to: (1) serve as an exclusive part-time consultant
for the six (6) months after the date of termination (“Consulting Period”);
(2) agrees not to compete with Employer, directly or indirectly, during the
Consulting Period in accordance with Section 2(b) and Section 6; and (3) agrees
to and signs a general release of claims in a form and manner satisfactory to
the Company. Company will pay to Employee:
     a) a lump sum amount equal to six (6) months of the Employee’s annual base
salary, less applicable federal and state withholding and all other ordinary
payroll deductions (“Severance Payment”); and,
     b) an amount equal to six (6) months base salary, payable in periodic
payments in accordance with ordinary payroll practices and deductions during the
Consulting Period (“Consulting Payments”).

6



--------------------------------------------------------------------------------



 



     (e) Effect Of Compliance With Compensation Upon Termination Provisions.
Upon complying with Subparagraphs 8(a) through 8(e) above, as applicable, the
Company will have no further obligations to the Employee except as otherwise
expressly provided under this Agreement, provided that such compliance will not
adversely affect or alter the Employee’s rights under any employee benefit plan
of the Company in which the Employee has a vested interest, unless, otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto.
9. PARTIES BENEFITED; ASSIGNMENTS.
     This Agreement shall be binding upon the Employee, his heirs and his
personal representative or representatives, and upon the Company and its
respective successors and assigns. Neither this Agreement nor any rights or
obligations hereunder may be assigned by the Employee, other than by will or by
the laws of descent and distribution.
10. GOVERNING LAW.
     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to any choice of
law or conflict provisions or rule (whether of the State of California any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California and the Employee hereby expressly consents to
the personal jurisdiction and venue of the state and federal District Courts of
California in Los Angeles located in the State of California for any lawsuit
arising from or relating to this Agreement.
11. DEFINITION OF COMPANY.
     As used in this Agreement, the term “Company” shall include SFX
Entertainment, Inc. d/b/a Live Nation, and any of its past, present and future
divisions, operating companies, subsidiaries and affiliates.
12. LITIGATION AND REGULATORY COOPERATION.
     During and after the Employee’s employment, the Employee shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while the Employee was employed by the Company; provided, however, that such
cooperation shall not materially and adversely affect the Employee or expose the
Employee to an increased probability of civil or criminal litigation. The
Employee’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. During and after the Employee’s employment, the Employee also
shall cooperate fully with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Employee was employed by the Company. The Company will pay the Employee on
an hourly basis (to be derived from his base

7



--------------------------------------------------------------------------------



 



salary) for requested litigation and regulatory cooperation that occurs after
his termination of employment, and reimburse the Employee for all costs and
expenses incurred in connection with his performance under this paragraph,
including, but not limited to, reasonable attorneys’ fees and costs.
13. INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES.
     The Company shall indemnify the Employee to the fullest extent permitted by
law, in effect at the time of the subject act or omission, and shall advance to
the Employee reasonable attorneys’ fees and expenses as such fees and expenses
are incurred (subject to an undertaking from the Employee to repay such advances
if it shall be finally determined by a judicial decision which is not subject to
further appeal that the Employee was not entitled to the reimbursement of such
fees and expenses), and the Employee will be entitled to the protection of any
insurance policies that the Company may elect to maintain generally for the
benefit of its directors and officers against all costs, charges and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its subsidiaries, or his
serving or having served any other enterprise as a director, officer or employee
at the request of the Company (other than any dispute, claim or controversy
arising under or relating to this Agreement). The Company covenants to maintain
during the Employee’s employment for the benefit of the Employee (in his
capacity as an officer and director of the Company) Directors and Officers
Insurance providing benefits to the Employee no less favorable, taken as a
whole, than the benefits provided to the other similarly situated employees of
the Company by the Directors and Officers Insurance maintained by the Company on
the date hereof; provided, however, that the Board may elect to terminate
Directors and Officers Insurance for all officers and directors, including the
Employee, if the Board determines in good faith that such insurance is not
available or is available only at unreasonable expense.
14. ARBITRATION.
     The parties agree that any dispute, controversy or claim, whether based on
contract, tort, statute, discrimination, retaliation, or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to the alleged
breach of this Agreement, or arising out of or relating to Employee’s employment
or termination of employment, shall, upon timely written request of either party
be submitted to and resolved by binding arbitration. The arbitration shall be
conducted in Los Angeles, California. The arbitration shall proceed in
accordance with the National Rules for Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) in effect at the time the claim or
dispute arose, unless other rules are agreed upon by the parties. Unless
otherwise agreed to by the parties in writing, the arbitration shall be
conducted by one arbitrator who is a member of the AAA and who is selected
pursuant to the methods set out in the National Rules for Resolution of
Employment Disputes of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement, to
enforce an arbitration award, and to vacate an arbitration award. However, in
actions seeking to vacate an award, the standard of review to be applied by said
court to the arbitrator’s findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting

8



--------------------------------------------------------------------------------



 



without a jury. The Company will pay the actual costs of arbitration excluding
attorney’s fees. Each party will pay its own attorneys fees and other costs
incurred by their respective attorneys.
15. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE.
     The Employee represents and warrants to the Company that he is under no
contractual or other restriction which is inconsistent with the execution of
this Agreement, the performance of his duties hereunder or the other rights of
Company hereunder. The Employee also represents and warrants to the Company that
he is under no physical or mental disability that would hinder the performance
of his duties under this Agreement.
16. MISCELLANEOUS.
     This Agreement contains the entire agreement of the parties relating to the
subject matter hereof. This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof. No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto. The failure of a party
to require performance of any provision of this Agreement shall in no manner
affect the right of such party at a later time to enforce any provision of this
Agreement. A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall, for any reason and to
any extent, be held invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining provisions hereof or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The headings in this
Agreement are inserted for convenience of reference only and shall not be a part
of or control or affect the meaning of any provision hereof.
     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the date first written above.

         
 
      EMPLOYEE:
 
       
DATE: May 1, 2006
      /s/ BRUCE ESKOWITZ
 
       
 
      BRUCE ESKOWITZ
 
       
 
      SFX ENTERTAINMENT, INC., d/b/a
 
      LIVE NATION
 
       
DATE: May 1, 2006
  BY:   /s/ MICHAEL RAPINO
 
       
 
            NAME: Michael Rapino
 
            TITLE: Chief Executive Officer

9



--------------------------------------------------------------------------------



 



Bruce Eskowitz — Performance Bonus
Page i of iv
EXHIBIT A
PERFORMANCE BONUS CALCULATION
     Employee will be eligible for an annual Performance Bonus (“Performance
Bonus”). The Performance Bonus is based upon year-over-year EBITDA growth in 1%
increments for the accounting entities of Global Venues and Sales, to include
Worldwide Venues, Corporate Alliances, and Premium Seats (“Global Venues and
Sales”). The calculation of the Performance Bonus is set forth below.
1. Annual Performance Bonus – Positive Growth in Prior Year:
     (a) If Global Venues and Sales experienced a year-over-year increase in
EBITDA in the year preceding the calendar year to which the Performance Bonus
relates, then the amount of the Performance Bonus attributable to Company will
be determined utilizing the schedule set forth in Section 1(b).
     (b) The Performance Bonus attributable to Global Venues and Sales to which
this Section 1(b) applies shall be equal to the Target Bonus (as defined in the
Employment Agreement) multiplied by the Percentage Bonus Amount for Global
Venues and Sales in the table below that corresponds to Global Venues and Sales’
year-over-year EBITDA growth in the year to which the Performance Bonus relates,
capped at 25%.

                      EBITDA         Growth Rate -     Positive Growth Model  
Global Venues and Sales   Bonus Amount
 
    1 %   $ 17,500.00  
 
    2 %   $ 35,000.00  
Target Bonus
    3 %   $ 52,500.00  
$350,000.00
    4 %   $ 70,000.00  
at 10% Growth
    5 %   $ 87,500.00  
 
    6 %   $ 140,000.00  
 
    7 %   $ 192,500.00  
 
    8 %   $ 245,000.00  
 
    9 %   $ 297,500.00  
Target 10% Growth
    10 %   $ 350,000.00  
 
    11 %   $ 380,000.00  
 
    12 %   $ 410,000.00  
 
    13 %   $ 440,000.00  
 
    14 %   $ 470,000.00  
 
    15 %   $ 500,000.00  
 
    16 %   $ 525,000.00  
 
    17 %   $ 550,000.00  
 
    18 %   $ 575,000.00  
 
    19 %   $ 600,000.00  
 
    20 %   $ 625,000.00  
 
    21 %   $ 650,000.00  
 
    22 %   $ 675,000.00  
 
    23 %   $ 700,000.00  
 
    24 %   $ 725,000.00  
 
    25 %   $ 750,000.00  

 i

 



--------------------------------------------------------------------------------



 



Bruce Eskowitz — Performance Bonus
Page ii of iv
     (c) The following is an example of a positive growth Performance Bonus
provided for illustrative purposes only.
     Assume that in 2005, Global Venues and Sales achieved positive
year-over-year EBITDA growth when compared to 2004. Assume also that in 2006 the
year-over-year EBITDA growth is 16%. On this example the Performance Bonus
Amount for calendar year 2006 would be $525,000.00 (per table in Paragraph 2(b)
above).
2. Annual Performance Bonus — EBITDA Decrease
     (a) Subject to Section 2(d) below, if Global Venues and Sales experienced a
year-over-year decrease in EBITDA in the year preceding the calendar year to
which the Performance Bonus relates, then the amount of the Performance Bonus
attributable to Global Venues and Sales will be determined utilizing the
schedule set forth in Section 2(b).
     (b) Subject to Section 2(d) below, ihe Performance Bonus attributable to
Global Venues and Sales to which this Section 2(b) applies shall be equal to the
Target Bonus (as defined in the Employment Agreement) multiplied by the
Percentage Bonus Amount for Global Venues and Sales in the table below that
corresponds to Global Venues and Sales’ year-over-year EBITDA growth in the year
to which the Performance Bonus relates.

                  Prior Year -   EBITDA     EBITDA Decrease   Growth Rate -    
Model   Global Venues and Sales   Bonus Amount
 
    1 %   $ 0.00  
 
    2 %   $ 0.00  
Target Bonus
    3 %   $ 0.00  
$350,000.00
    4 %   $ 0.00  
 
    5 %   $ 17,500.00  
 
    6 %   $ 35,000.00  
 
    7 %   $ 52,500.00  
 
    8 %   $ 70,000.00  
 
    9 %   $ 87,500.00  
 
    10 %   $ 105,000.00  
 
    11 %   $ 140,000.00  
 
    12 %   $ 175,000.00  
 
    13 %   $ 210,000.00  
 
    14 %   $ 245,000.00  
 
    15 %   $ 280,000.00  
 
    16 %   $ 315,000.00  
 
    17 %   $ 350,000.00  
 
    18 %   $ 400,000.00  
 
    19 %   $ 450,000.00  

 ii

 



--------------------------------------------------------------------------------



 



Bruce Eskowitz — Performance Bonus
Page iii of iv

                  Prior Year -   EBITDA     EBITDA Decrease   Growth Rate -    
Model   Global Venues and Sales   Bonus Amount
Target 20% Growth
    20 %   $ 500,000.00  
 
    21 %   $ 512,500.00  
 
    22 %   $ 525,000.00  
 
    23 %   $ 537,500.00  
 
    24 %   $ 550,000.00  
 
    25 %   $ 562,500.00  

(c) The following is an example of a prior year EBITDA decrease Performance
Bonus provided for illustrative purposes only:
     Assume that in 2005, Global Venues and Sales experienced a decrease in
year-over-year EBITDA growth when compared to 2004. Assume also that in 2006,
the year-over-year EBITDA growth of Global Venues and Sales was 13%. On this
example, the Performance Bonus amount for calendar year 2006 would be
$210,000.00 (per table in Paragraph 2(b), above).
(d) The EBITDA growth decrease will not include operations which were not in
regular and customary use for the entire twelve (12) month period used to
calculate EBITDA growth. For example, and not by way of limitation, operations
such as Music Midtown and Holiday Lights would not be included for calculation
of EBITDA growth for the fiscal year which existed at the time of the execution
of this Agreement. EBITDA calculations for purposes of determining reductions
are limited to operations which existed during the preceding bonus year and
which remained operational throughout the current bonus year. Employee’s bonus
calculation will not include programs, venues, or buildings which were sold,
closed, or otherwise disposed of (for example, but not by way of limitation,
Capital Music Hall) prior to the end of the bonus cycle and which do not exist
operationally for purposes of year to year comparisons at the end of the current
bonus cycle.
3. Procedural Provisions.
     If the Performance Bonus is paid for any calendar year, it is calculated
through the last day of the calendar year and generally will be payable to
Employee within 90 days after the end of such calendar year or, as soon as
reasonably practicable after such time as Company has completed its internal
accounting and audit processes for purposes of determining the relevant EBITDA
identified above (the “Bonus Pay Date”). Following the end of each calendar
year, Employee shall provide information and assistance as appropriate and
necessary for purposes of completing the relevant EBITDA. Employee is entitled
to a pro rata bonus for any year in which his employment is terminated; the
amount (if any) of the Performance Bonus for that calendar year will be pro
rated based upon the number of months during such calendar year that the
Employee provided full–time services for Company pursuant to this Agreement.
Employee shall not be entitled to a pro rata bonus if his employment is
terminated for Cause.
 iii

 



--------------------------------------------------------------------------------



 



Bruce Eskowitz — Performance Bonus
Page iv of iv
     Company reserves the right to modify the Performance Bonus Plan due to
business circumstances such as business acquisition, business sale, accounting
or non-operational circumstances.
4. Definitions.
     (a) “EBITDA.” As used herein, the term “EBITDA” shall mean, for any
calendar year, the earnings of Global Venues and Sales (excluding extraordinary
non-recurring items) for such calendar year (as determined by the Company’s
chief financial officer in accordance with generally accepted accounting
principles) before deduction of interest, taxes, depreciation and amortization.
The parties expressly acknowledge and agree that due to circumstances such as
business acquisitions, business divestitures, accounting changes or
non-operational circumstances, additional modifications may be needed and
appropriate for the definition of EBITDA as Company determines in its good faith
discretion, including, without limitation, conversion of EBITDA to EBIT, with
concomitant changes to the required percentage growth thresholds, in order to
take account of the depreciation associated with major acquisition or capital
investments. By way of example and without limiting the generality of the
foregoing provisions, the parties acknowledge that the application of the
foregoing provisions might include pro forma accounting adjustments for newly
developed amphitheaters. The computation of the prior year increase in EBITDA
must include payment of employee bonuses.
     (b) “Global Venues and Sales.” As used herein, the term “Global Venues and
Sales” shall mean shall mean accounting divisions that include the financial
results derived from Worldwide Venues, Corporate Alliances, and Premium Seats.
 iv

 